     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 1 of 7


 1   MATTHEW G. ADAMS (SBN 229021)
     madams@kaplankirsch.com
 2   SARA V. MOGHARABI, pro hac vice
     smogharabi@kaplankirsch.com
 3   KAPLAN KIRSCH & ROCKWELL, LLP
     595 Pacific Avenue, 4th Floor
 4   San Francisco, CA 94133
     Tel: 628-209-4151
 5   Fax: 303-825-7005
 6
     Attorneys for Friant Water Authority and
 7   Arvin-Edison Water Storage District
 8

 9

10                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13   THE CALIFORNIA NATURAL RESOURCES                            Case No. 1:20-cv-00426-DAD-EPG
     AGENCY, et al.,
14                                                               STIPULATION AND ORDER
            Plaintiffs,                                          REGARDING INTERVENTION BY
15                                                               FRIANT WATER AUTHORITY
     v.                                                          AND ARVIN-EDISON WATER
16
                                                                 STORAGE DISTRICT
17   WILBUR ROSS, in his official capacity as
     Secretary of Commerce, et al.,
18
            Defendants.
19
20

21           This stipulation is entered by Plaintiffs the California Natural Resources Agency, the

22   California Environmental Protection Agency, and the People of the State of California by and
23   through California Attorney General Xavier Becerra (“Plaintiffs”); Defendants Wilbur Ross in
24
     his official capacity, Chris Oliver in his official capacity, David Bernhardt in his official
25
     capacity, Aurelia Skipwith in her official capacity, Brenda Burman in her official capacity, the
26
     National Marine Fisheries Service, the United States Fish and Wildlife Service, and the United
27

28   States Bureau of Reclamation (collectively, the “Federal Defendants”); Intervenor-Defendants


                                                 1              Case No. 1:20-cv-00426-DAD-EPG
                           STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 2 of 7

     the Sacramento River Settlement Contractors and the Tehama-Colusa Canal Authority
 1

 2   (collectively, the “Sacramento River Intervenors”); Intervenor-Defendants the South San Joaquin

 3   Irrigation District and Oakdale Irrigation District (“SSJID” and “OID,” respectively); Intervenor-

 4   Defendants the State Water Contractors; and Intervenor-Defendants the San Luis & Delta-
 5
     Mendota Water Authority and Westlands Water District. Plaintiffs, the Federal Defendants, and
 6
     the Intervenor-Defendants are collectively referred to hereinafter as the “Parties.”
 7
                                                RECITALS
 8
               WHEREAS, Plaintiffs filed the instant action naming only the Federal Defendants as
 9

10   Defendants. See ECF No. 1.

11             WHEREAS, the Friant Water Authority (“FWA”) and Arvin-Edison Water Storage
12   District (“Arvin-Edison”) (collectively, the “Friant Intervenors”) moved to intervene on the
13
     grounds that they have an interest in this litigation. See ECF No. 40. FWA is a public agency
14
     formed to operate and maintain the Friant-Kern Canal, a portion of the Central Valley Project
15
     (“CVP”), and to represent its members in policy, political, and operational decisions that could
16

17   affect CVP water supplies. Id. at 3-4. FWA’s members, including Arvin-Edison, hold contracts

18   with the United States Bureau of Reclamation for water supply from the CVP. Id.

19             WHEREAS, this Court has granted the Sacramento River Intervenors intervention
20   pursuant to the terms of a stipulation. See ECF No. 46.
21
               WHEREAS, this Court has granted OID and SSJID intervention pursuant to the terms of
22
     a stipulation. See ECF No. 62.
23
               WHEREAS, this Court has granted the State Water Contractors and the San Luis &
24

25   Delta-Mendota Water Authority and Westlands Water District intervention pursuant to the terms

26   of an Order Granting Motions for Permissive Intervention with Conditions on Briefing. See ECF

27   No. 65.
28
               WHEREAS, to avoid the necessity of further briefing on the Friant Intervenors’ motion

                                                  2              Case No. 1:20-cv-00426-DAD-EPG
                            STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 3 of 7

     to intervene, the Parties agree that the FWA and Arvin-Edison should be granted leave to
 1

 2   permissively intervene in this case on terms equivalent to those stipulations referenced above.

 3          NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their

 4   respective counsel, as follows:
 5
            1. FWA and Arvin-Edison shall be granted permissive intervention in this action.
 6
            2. FWA and Arvin-Edison shall be permitted to file answers in intervention.
 7
            3. FWA and Arvin-Edison shall make good-faith efforts to avoid duplication of
 8
                arguments raised by the Federal Defendants, though FWA and Arvin-Edison may
 9

10              address the same subject matter or issues addressed by the Federal Defendants,

11              whether from a similar or a different perspective.
12          4. Plaintiffs, FWA, and Arvin-Edison shall meet and confer on the need for any page
13
                limitations on briefing by FWA and Arvin-Edison in this action. Plaintiffs, FWA,
14
                and Arvin-Edison reserve the right to seek or oppose additional limitations on the
15
                length of briefs in the event they are unable to reach agreement on page limits.
16

17

18   DATED: April 23, 2020                KAPLAN KIRSCH & ROCKWELL, LLP
19
20                                        By            /s/ Matthew G. Adams
                                               MATTHEW G. ADAMS
21                                             Attorneys for Proposed Intervenor-Defendants
                                               FRIANT WATER AUTHORITY and ARVIN-
22                                             EDISON WATER STORAGE DISTRICT
23

24

25

26
27

28

                                                3              Case No. 1:20-cv-00426-DAD-EPG
                          STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 4 of 7


 1   DATED: April 23, 2020          XAVIER BECERRA
                                    Attorney General of California
 2                                  TRACY L. WINSOR
 3                                  Supervising Deputy Attorney General

 4
                                    By            /s/ Daniel Fuchs
 5                                       DANIEL FUCHS
                                         Deputy Attorney General
 6                                       Attorneys for Plaintiffs CALIFORNIA NATURAL
 7                                       RESOURCES AGENCY, CALIFORNIA
                                         ENVIRONMENTAL PROTECTION AGENCY, and
 8                                       PEOPLE OF THE STATE OF CALIFORNIA BY
                                         AND THROUGH ATTORNEY GENERAL XAVIER
 9                                       BECERRA
10
     DATED: April 23, 2020          JEAN E. WILLIAMS, Deputy Assistant Attorney General
11                                  SETH M. BARSKY, Section Chief
12                                  S. JAY GOVINDAN, Assistant Section Chief
                                    U.S. Department of Justice
13                                  Environment & Natural Resources Division
                                    Wildlife & Marine Resources Section
14                                  NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
15
                                    By             /s/ Lesley Lawrence-Hammer
16
                                         LESLEY LAWRENCE-HAMMER, Senior Trial
17                                       Attorney (DC Bar No. 982196)
                                         999 18th St., Suite 370
18                                       Denver, CO 80202
                                         Telephone (303) 844-1368
19                                       Lesley.Lawrence-Hammer@usdoj.gov
20                                       Attorneys for FEDERAL DEFENDANTS

21

22   DATED: April 24, 2020          O’LAUGHLIN & PARIS

23
                                    By            /s/ Timothy Wasiewski
24                                       TIMOTHY WASIEWSKI
                                         2617 K St., Suite 100
25
                                         Sacramento, CA 95816
26                                       Attorneys for Intervenor-Defendant OAKDALE
                                         IRRIGATION DISTRICT
27

28

                                            4              Case No. 1:20-cv-00426-DAD-EPG
                      STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 5 of 7


 1

 2   DATED: April 24, 2020          ROBBINS GODWIN BROWNING AND MARCHINI
 3

 4                                  By            /s/ Kenneth Michael Robbins
                                         KENNETH MICHAEL ROBBINS
 5                                       700 Loughborough Dr., Suite D
                                         Merced, CA 95348
 6                                       Attorneys for Intervenor-Defendant SOUTH SAN
 7                                       JOAQUIN IRRIGATION DISTRICT

 8

 9   DATED: April 24, 2020          DOWNEY BRAND LLP

10
                                    By             /s/ Meredith E. Nikkel
11                                       MEREDITH E. NIKKEL
                                         621 Capitol Mall, 18th Floor
12
                                         Sacramento, CA 95814
13                                       Attorneys for Intervenor-Defendants RECLAMATION
                                         DISTRICT NO. 108, SUTTER MUTUAL WATER
14                                       COMPANY; NATOMAS CENTRAL MUTUAL
                                         WATER COMPANY; RIVER GARDEN FARMS
15                                       WATER COMPANY; PLEASANT GROVE-
                                         VERONA MUTUAL WATER COMPANY; PELGER
16
                                         MUTUAL WATER COMPANY; MERIDIAN
17                                       FARMS WATER COMPANY; HENRY D. RICHTER,
                                         et al.; HOWALD FARMS, INC.; OJI BROTHERS
18                                       FARM, INC.; OJI FAMILY PARTNERSHIP;
                                         CARTER MUTUAL WATER COMPANY;
19                                       WINDSWEPT LAND AND LIVESTOCK
20                                       COMPANY; MAXWELL IRRIGATION DISTRICT;
                                         BEVERLY F. ANDREOTTI, et al.; TISDALE
21                                       IRRIGATION AND DRAINAGE COMPANY;
                                         PROVIDENT IRRIGATION DISTRICT;
22                                       PRINCETON-CODORA-GLENN IRRIGATION
                                         DISTRICT; and TEHAMA-COLUSA CANAL
23                                       AUTHORITY
24

25

26
27

28

                                            5              Case No. 1:20-cv-00426-DAD-EPG
                      STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 6 of 7


 1   DATED: April 24, 2020          SOMACH SIMMONS & DUNN

 2
                                    By            /s/ Andrew Hitchings
 3
                                         ANDREW HITCHINGS
 4                                       500 Capitol Mall, Suite 1000
                                         Sacramento, CA 95814
 5                                       Attorneys for Intervenor-Defendants GLENN-
                                         COLUSA IRRIGATION DISTRICT;
 6                                       RECLAMATION DISTRICT NO. 1004; CONAWAY
 7                                       PRESERVATION GROUP, LLC; DAVID AND
                                         ALICE teVELDE FAMILY TRUST; PELGER
 8                                       ROAD 1700, LLC; ANDERSON-COTTONWOOD
                                         IRRIGATION DISTRICT; CITY OF REDDING; and
 9                                       KNIGHTS LANDING INVESTORS, LLC
10

11   DATED: April 27, 2020          KRONICK MOSKOVITZ TIEDEMANN & GIRARD
12

13                                  By            /s/ Daniel O’Hanlon
                                         DANIEL O’HANLON
14                                       400 Capitol Mall, 27th Floor
                                         Sacramento, CA 95814
15                                       Attorneys for Intervenor-Defendants SAN LUIS &
                                         DELTA-MENDOTA WATER AUTHORITY and
16
                                         WESTLANDS WATER DISTRICT
17

18
     DATED: April 27, 2020          VAN NESS FELDMAN LLP
19
20                                  By             /s/ Jenna Mandell-Rice
                                         JENNA MANDELL-RICE
21
                                         719 Second Ave., Suite 1150
22                                       Seattle, WA 98104
                                         Attorneys for Intervenor-Defendants STATE WATER
23                                       CONTRACTORS

24

25

26
27

28

                                            6              Case No. 1:20-cv-00426-DAD-EPG
                      STIPULATION AND ORDER REGARDING INTERVENTION
     Case 1:20-cv-00426-DAD-EPG Document 72 Filed 04/27/20 Page 7 of 7

                                                 ORDER
 1
            Pursuant to the Parties’ Stipulation, the Court hereby grants Friant Water Authority and
 2
     Arvin-Edison Water Storage District intervention according to the terms of the Stipulation.
 3

 4   IT IS SO ORDERED.
 5
        Dated:     April 27, 2020
 6                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                1              Case No. 1:20-cv-00426-DAD-EPG
                          STIPULATION AND ORDER REGARDING INTERVENTION
